Citation Nr: 0514329	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  01-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2000 and May 2001 rating decisions 
of the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board denied the veteran's claims in a decision dated in 
August 2001.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2002 
decision, the Court vacated the Board's decision and remanded 
the claims.  The Board subsequently remanded the claims to 
the RO for additional development. That development having 
been completed, the case is now ready for appellate review.  
The Board notes that the veteran initially appealed the 
denial of entitlement to a total disability rating based on 
individual unemployability (TDIU) and sought a rating in 
excess of 50 percent for his PTSD.  On remand, the RO granted 
entitlement to TDIU and that issue is no longer before the 
Board.  The RO granted an increase to 70 percent for the 
veteran's PTSD, effective May 10, 2000, but the veteran has 
continued to appeal, seeking a higher rating.

The Board notes that the veteran has raised the issue of the 
effective date of the increase from 50 percent to 70 percent 
for PTSD.  That issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's PTSD is manifested by nightmares, 
difficulty sleeping, occasional auditory hallucinations, 
suicidal ideation, depression, anxiety, fatigue, 
irritability, and difficulty establishing relationships or 
functioning in a work environment, with a Global Assessment 
of Functioning (GAF) score of 50.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 
percent for the appellant's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The June 2001 Statement of the Case (SOC) and the October 
2004 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for an 
increased rating for PTSD was being denied because the 
evidence did not show that the veteran's disability met the 
criteria for a higher rating.  The SOC and SSOC made it clear 
to the veteran that in order to prevail on his claim, he 
would need to present evidence that his PTSD met the criteria 
for a higher rating.  The RO sent a letter dated in May 2004 
that told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  The 
RO obtained service medical records, service personnel 
records, VA treatment records, and provided the veteran VA 
examinations in may 2000, February 2001, and September 2004.  
The veteran has not indicated that there is any other 
evidence available.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in March 2000.  Thereafter, the claim was denied in 
rating decisions dated in June 2000 and May 2001.  The RO 
sent a letter related to the VCAA and the duty to assist to 
the appellant in May 2004.  This notification was well after 
the rating decisions.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the appellant's claim after the May 2004 
letter.  See, SSOC issued to the appellant in October 2004.  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit argument 
in support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating the claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  


II.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Under the regulations, a 70 percent rating is warranted for 
PTSD if there is disability reflecting deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2004). 

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran had combat experience in Vietnam.  The was 
initially granted service connection for PTSD in March 1996 
and was assigned a 30 percent rating.  In March 2000, the 
veteran filed a claim for an increased rating.  An increase 
was granted to 70 percent and the veteran has continued his 
appeal.
 
The RO obtained VA treatment records dated from 1997 to 2004.  
The treatment notes reveal that the veteran has complained of 
nightmares, flashbacks, difficulty sleeping, depression, 
difficulty with personal relationships, anxiety, suicidal 
ideation, and occasional auditory hallucinations.

The veteran underwent a VA examination in May 2000.  The 
veteran complained of nightmares, depression, suicidal 
ideation with no specific plan, social isolation, and 
anxiety.  The veteran was appropriately groomed and dressed 
and was alert and oriented.  Speech was logical, goal 
directed, and intact.  There was no evidence of impairment of 
thought process and no overt evidence of delusions or 
hallucinations.  The examiner noted no homicidal ideation, 
and some suicidal ideation with no intent to actually carry 
it out.  The veteran reported no recent panic attacks and a 
long-standing depressed mood.  The examiner diagnosed the 
veteran with PTSD and provided a GAF score of 50, which is 
indicative of serious symptoms or any serious impairment in 
social, occupational, or school functioning.

The veteran underwent another VA examination in February 
2001.  The veteran's primary complaint was isolation at that 
time.  He also expressed increased irritability and intrusive 
thoughts.  The veteran reported attending church regularly.  
The veteran also reported regular contact with his children 
and grandchildren.  On examination, the veteran was alert and 
oriented with depressed affect and mood.  The veteran 
reported some suicidal and homicidal ideation with no intent 
to act on it.  The veteran exhibited good hygiene.  The 
veteran reported past panic attacks and impaired impulse 
control but stated he was doing much better with those 
symptoms.  The examiner diagnosed the veteran with PTSD, 
chronic delayed, of moderate severity, and provided a GAF 
score of 45-50 which is indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.

The veteran was provided his most recent VA examination in 
September 2004.  The veteran complained of nightmares, 
depression, and occasional auditory hallucinations.  The 
veteran also mentioned anxiety, rating thoughts, fatigue, 
irritability, and panic attacks.  On examination the veteran 
was alert and well oriented with a well-kept appearance.  He 
has regular contact with his daughter and grandchildren and 
siblings, and attends church regularly.  The veteran 
exhibited logical and clear thought with content of speech 
appropriate and well modulated.  The examiner noted no 
current delusions or hallucinations.  The examiner noted 
suicidal and homicidal ideation but with no plans, means, or 
actual intent.  The veteran's memory was good, and his 
attention and concentration was fair.  There were no 
obsessions, compulsions, or rituals noted.  The examiner 
found no current evidence of panic attacks, although some 
anxiety was present.  The veteran's insight and judgment were 
good.  The examiner diagnosed the veteran with PTSD of 
moderate intensity, and provided a GAF score of 50.

Applying the above to the regulations, the Board finds that 
rating in excess of 70 percent is not warranted for the 
veteran's PTSD.  The veteran does not show total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  He shows few 
of any of the symptoms associated with a 100 percent rating.  
There is no evidence of gross impairment in thought processes 
or communication, the veteran does have auditory 
hallucinations but they are not persistent.  The veteran is 
not a danger to himself or others and is able to perform 
activities of daily living.  None of the medical evidence 
suggests that he is disoriented, has poor memory, or 
otherwise meets the criteria for a 100 percent rating for 
PTSD.  The veteran does not work, but he does have some 
social interaction including daily contact with his daughter 
and grandchildren, and regular attendance at church.  The 
veteran's GAF score of 50 indicates serious symptoms but do 
not suggest impairment in reality testing or communication.  
Overall, the Board finds that the veteran's disability due to 
PTSD does not meet the schedular criteria for a rating in 
excess of 70 percent.  38 C.F.R. § 4.130, DC 9411 (2004). 

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102.


ORDER

Entitlement to an increased evaluation for PTSD, currently 
rated as 70 percent disabling, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


